Citation Nr: 0930567	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for heart problems, 
including coronary artery disease, including as due to Agent 
Orange exposure.  

2.	Entitlement to service connection for a skin disability 
(claimed as skin blotches and skin sores), including as due 
to Agent Orange exposure.

3.	Entitlement to service connection for bilateral cataracts, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In June 2007, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in November 2007 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that a heart disability was incurred in service, manifested 
within one year after service or is related to service 
including Agent Orange exposure.  

3.	The competent medical evidence of record does not show 
that a skin disability was incurred in service or related to 
service including Agent Orange exposure.  

4.	The competent medical evidence of record does not show 
that cataracts were incurred in service or related to service 
including Agent Orange exposure.  


CONCLUSIONS OF LAW

1.	A heart disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.	A skin disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.	Bilateral cataracts were not incurred in or aggravated by 
service; nor may they be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, the Veteran was sent a letter setting forth the 
provisions of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a March 2008 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Additionally, 
any timing error regarding the Dingess notice was harmless 
given that service connection is being denied and no rating 
or effective date will be assigned with respect to the 
claimed conditions.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in December 2007.  The Board finds 
that the RO complied with its November 2007 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran contends that he developed heart disease, a skin 
disability and cataracts due to exposure to herbicide agents 
(i.e., Agent Orange) during his service in the Republic of 
Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show the following: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.307(a)(6)(iii) (2008), and the RO conceded his 
presumptive exposure to an herbicide agent in Vietnam.  
Additionally, there is no affirmative evidence to the 
contrary to rebut this presumption.  

The medical evidence of record shows that the Veteran had a 
diagnosis of cataracts and has a current diagnosis of 
coronary artery disease and multiple skin abnormalities in 
including solar spots, dermatofibroma, and possible benign 
nevi.  These disabilities are not enumerated as diseases 
associated with herbicide exposure under C.F.R. § 3.309(e).  
Therefore, presumptive service connection is not warranted.  
McCartt v. West, 12 Vet. App. 164 (1999).

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2008), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2008).  When a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during service.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arteriosclerosis manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The service treatment records do not show that the Veteran 
had heart problems in service.  The service records show that 
in December 1969 the Veteran sought treatment for a rash in 
the groin and was diagnosed with tinea cruris which improved 
with treatment.  The service treatment records also do not 
show that the Veteran had cataracts in service.  Corrective 
lenses were issued in service; however, there was no evidence 
of cataracts.  

As noted above, the Veteran has a current diagnosis of 
coronary artery disease and arteriosclerosis.  The medical 
evidence of record does not show symptoms of or a diagnosis 
of arteriosclerosis within one year after separation from 
service.  Therefore, service connection cannot be presumed.  
See 38 C.F.R. §§ 3.307, 3.309.

In a September 2005 letter, the Veteran's private physician 
opined that the coronary artery disease, atherosclerosis, 
chronic dermatitis and cataracts could be associated with and 
were characteristics of men exposed to Agent Orange.  The 
physician concluded that he strongly suspected that the 
Veteran's medical problems have been complicated by, if not 
caused by, Agent Orange exposure during service in Vietnam.

In a December 2007 VA Compensation and Pension Examination, 
the Veteran was diagnosed with coronary artery disease and 
multiple skin abnormalities including solar spots, 
dermatofibroma, and possibly some benign nevi.  The examiner 
also noted a history of tinea cruris which was treated with 
clotrimazole and not present during the examination.  The 
Board acknowledges that the examiner's opinion was "it is 
likely as not that either his heart disease or his skin 
problems are related to exposure to Agent Orange."  The 
Board notes, however, that following this statement the 
examiner explained why the heart disease and skin problems 
were not related to Agent Orange exposure.  The examiner 
reasoned that there were other reasons including 
hyperlipidemia, hypertension, gender and obesity that would 
be risk factors for coronary artery disease.  The Veteran 
also had risk factors for skin problems including heredity 
and living in the southwest.  The Board finds that the 
examiner's intention, based on the thorough explanation of 
alternate reasons and risk factors for the disabilities, was 
that there was no nexus between the veteran's disabilities 
and Agent Orange exposure.  Based on the context of the 
statement in the examination, it is clear that the report 
contained a typographical error.  See Organ v. Nicholson, 21 
Vet. App. 522 (2006) (unpublished decision).  As such, the 
examiner's opinion did not show a link between the Veteran's 
heart or skin disabilities and Agent Orange exposure in 
service.  The examiner explained that neither of these 
disabilities was known to be caused by Agent Orange exposure.  

Also in the December 2007 VA Compensation and Pension 
Examination, the Veteran was diagnosed with pseudophakia with 
associated cataracts.  The examiner reviewed the service 
records, VA records, private medical records and examined the 
Veteran.  The Veteran did not have cataracts, as they had 
been removed.  His vision was 20/20 in both eyes.  The 
examiner opined that the cataracts were less likely than not 
caused by or related to Agent Orange exposure in service.  
The examiner reasoned that there was no evidence that Agent 
Orange was causative of cataracts.  

Based on the forgoing, the Board finds that service 
connection is not warranted for the Veteran's heart disease, 
skin disabilities or cataracts.  The Board acknowledges the 
private physician's opinion; however, this opinion is 
speculative.  The examiner stated that the Veteran's 
disabilities could be associated and he strongly suspected 
that they were related to Agent Orange.  Service connection 
may not be based on speculation or even remote possibility.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  In this 
case, the physician could not confirm the etiology of the 
Veteran's disabilities without resorting to speculation; 
therefore, this opinion does not have the required degree of 
medical certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

Additionally, the VA physician indicated that the Veteran's 
disabilities were not related to Agent Orange exposure.  As 
there is no opinion of record connecting the Veteran's 
current disabilities to Agent Orange exposure, without 
relying on speculation, the Board finds that the weight of 
the evidence is against the Veteran's claims for service 
connection.  Furthermore, there is no evidence to suggest 
that any of the disabilities at issue are related to service 
apart from exposure to Agent Orange.  As there is no medical 
evidence of record relating the Veteran's disabilities to 
service, service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his disabilities and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking a disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the preponderance of the evidence is against the Veteran's 
claims for service connection, the benefit-of-the-doubt rule 
does not apply and the Veteran's claims for service 
connection for heart disease, a skin disability and cataracts 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 	


ORDER

Service connection for heart problems, including coronary 
artery disease, including as due to Agent Orange exposure is 
denied.  

Service connection for a skin disability (claimed as skin 
blotches and skin sores) including as due to Agent Orange 
exposure is denied.  

Service connection for bilateral cataracts including as due 
to Agent Orange exposure is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


